Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 31, 2022

                                       No. 04-22-00051-CV

                     IN THE INTEREST OF B. A.S., B.J.S., CHILDREN

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 19-09-00242-CVK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2.

        The docketing statement reflects the trial court signed an order of termination on October
21, 2021. The notice of appeal was filed in the trial court on November 4, 2021. Therefore, in
this accelerated appeal, the clerk’s record was due on or before November 15, 2021. TEX. R. APP.
P. 35.1(b).

        The Texas Rules of Appellate Procedure require the trial court clerk to “immediately
send a copy of the notice of appeal to the appellate court clerk.” TEX. R. APP. P. 25.1(f).
However, this court did not receive a copy of the notice of appeal until January 25, 2022. Upon
receiving a copy of the notice of appeal, this court contacted the trial court clerk regarding the
status of the clerk’s record.

        On January 28, 2022, the trial court clerk, Angelica Reyes, filed a notice of late record
indicating she anticipated the record to be completed by February 28, 2022. An extension of time
to file the clerk’s record must not exceed ten days in an accelerated appeal. TEX. R. APP. P.
35.3(c). However, at the time the clerk filed the notice of late record, the clerk’s record was
already 74 days late.

        It is therefore ORDERED that Ms. Reyes file the clerk’s record in this court no later
than February 10, 2022. If the record is not received by that date, an order will be issued
directing Ms. Reyes to appear before this court to show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Reyes electronically; by certified mail, return receipt requested; and by United
States mail. And, because the trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed, the clerk of this court shall also cause a copy of this order to
be served upon the trial court. See TEX. R. APP. P. 35.3(c). Given the time constraints governing
the disposition of this appeal, no extensions of time will be granted.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court